272 S.W.3d 908 (2009)
William L. PLATTENBURG, Respondent,
v.
Brenda A. PLATTENBURG, Appellant.
No. WD 69337.
Missouri Court of Appeals, Western District.
January 6, 2009.
Matthew Chiasson, Kansas City, MO, for appellant.
Andrea P. Bolstad, Liberty, MO, for respondent.
Before JOSEPH P. DANDURAND, P.J., HAROLD L. LOWENSTEIN, and JAMES M. SMART, JR., JJ.


*909 Order

PER CURIAM:
Brenda Plattenburg appeals the judgment of modification entered in December 2007. She contends on appeal that the court erred in terminating her maintenance established in the 2004 dissolution proceeding.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).